DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-8, 10 and 11 seem to overlap two statutory classes.  It is not clear to the Examiner as to whether the Applicant is trying to claim a method or a device. Examiner notes that the claims fail to recite processes performed in order to make a fan-out package and are more on the structural/device side.  Processes are only mentioned lines, 2-4 of claim 1, while all other limitations are structural.  The Applicants need to claim the method or processes performed in order to arrive to the structure.  What process is performed to provide at least one via hole in the substrate?  If this is too limiting at this time, the Examiner suggest using “method language” such as “providing/forming at least on via hole in the substrate”.  The Examiner invites the Applicant inspect claims 1-7, 10 and 11 so that they read more towards a method.  The Examiner is more than welcomed to entertain an interview if further clarification is needed.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 10-12, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Suzuki) (CN 1820360 A1) as evidenced by or in view of Theuss (US 2011/0241197 A1 now US 8,350,381 B2).
	In regards to claim 1, Suzuki (Figs. 1, 11-16,  and associated text) discloses a fan-out packaging method, comprising: fabricating at least one circuit pattern (items 1h, 1f, 1d, 1b or 1h), on one side or two sides of a substrate (items 1, 1c, 13), mounting at least one electronic part (item 2) on the one side or the two sides of the substrate (items 1, 1c, 13), and fabricating packaging layers on the two sides of the substrate (items 1, 1c, 13), wherein the packaging layers (item 4 on top and bottom) on the two sides of the substrate (items 1, 1c, 13) encapsulate therein the substrate (items 1, 1c, 13), the at least one circuit pattern (items 1h, 1f, 1d, 1b or 1h) and the at least one electronic part (item 2), and the packaging layers are made of a sealing resin, wherein the substrate (items 1, 1c, 13) is provided with at least one via hole (items 1g, 1m), wherein the at least one via hole (items 1g, 1m) makes the two sides of the substrate (items 1, 1c, 13) in communication with each other, wherein when the packaging layers (item 4 on top and bottom) are fabricated on the two sides of the substrate (items 1, 1c, 13), a part of the packaging layers (item 4 on bottom and top) passes through the at least one via hole (items 1g, 1m), and the packaging layers (item 4 on bottom and top) on the two sides of the substrate (items 1, 1c, 13) are connected with each other through the at least one via hole (items 1g, 1m), but does not specifically disclose the packaging layers are made of a thermoplastic material.
	Theuss (Fig. 6 and associated text) discloses the packaging layers (items 1, 13) are made of a thermoplastic material (paragraph 23).
	Therefore it would have be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Suzuki as evidenced/taught by Theuss for the purpose of an insulative housing/package (paragraph 23), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 6, Suzuki (Figs. 1, 11-16,  and associated text) as evidenced/modified by Theuss (paragraph 23, Fig. 6, 7, 8, 14, 15 and associated text) discloses wherein the substrate (items 1, 1c, 13) having the at least one circuit pattern (items 1h, 1f, 1d, 1b or 1h) and the at least one electronic part (item 2) is placed in a mold (items 8a, 8b), the thermoplastic material (item 9, Suzuki, item 1, 13, paragraph 23, Theuss) is injected into the mold (items 8a, 8b), the thermoplastic material (item 9, Suzuki, item 1, 13, paragraph 23, Theuss) wraps the two sides of the substrate (items 1, 1c, 13), and the thermoplastic material (item 9, Suzuki, item 1, 13, paragraph 23, Theuss) is molded into the packaging layers (item 4, Suzuki) on the two sides of the substrate (items 1, 1c, 13) in the mold (items 8a, 8b).
	In regards to claim 7, Suzuki (Figs. 1, 11-16,  and associated text) as evidenced/modified by Theuss (paragraph 23, Fig. 6, 7, 8, 14, 15 and associated text) discloses wherein the mold (items 8a, 8b) is provided therein with a support column (outer portions of items 8a, 8b), wherein the support column (outer portions of items 8a, 8b) abuts against and supports the substrate (items 1, 1c, 13), and the thermoplastic material (item 9, Suzuki, item 1, 13, paragraph 23, Theuss) is injected to gaps between the two sides of the substrate (items 1, 1c, 13) and the mold (items 8a, 8b).
	In regards to claim 10, Suzuki (Figs. 1, 11-16,  and associated text) discloses wherein an entirety constituted by the substrate (items 1, 1c, 13), the at least one circuit pattern (items 1h, 1f, 1d, 1b or 1h), the at least one electronic part (item 2), and the packaging layers (item 4 on top and bottom) is flexible and bendable.
	In regards to claim 11, Suzuki as modified by Theuss does not specifically disclose wherein the thermoplastic material is LCP.
	It would have been obvious to modify the invention to include LCP as the thermoplastic material for the purpose of protection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 12, Suzuki (Figs. 1, 11-16,  and associated text) discloses a fan-out packaging plate, comprising a substrate (items 1, 1c, 13), and at least one packaging layer (item 4 on bottom and top) made of a sealing resin, wherein one side of the substrate (items 1, 1c, 13) is provided with at least one circuit pattern (items 1h, 1f, 1d, 1b or 1h) or at least one electronic part (item 2), the substrate (items 1, 1c, 13) and the at least one packaging layer (item 4 on bottom and top) encapsulate the at least one circuit pattern (items 1h, 1f, 1d, 1b or 1h) or the at least one electronic part (item 2); and alternatively, the substrate (items 1, 1c, 13) is provided with at least one circuit pattern (items 1h, 1f, 1d, 1b or 1h) or (and) at least one electronic part (item 2), both two sides of the substrate (items 1, 1c, 13) are provided with packaging layers (item 4 on bottom and top), the packaging layers (item 4 on bottom and top) on the two sides of the substrate (items 1, 1c, 13) encapsulate the substrate (items 1, 1c, 13), the at least one circuit pattern (items 1h, 1f, 1d, 1b or 1h), and the at least one electronic part (item 2), wherein the substrate (items 1, 1c, 13) is provided with at least one via hole (items 1g, 1m), a part of the packaging layers (item 4 on bottom and top) on the two sides of the substrate (items 1, 1c, 13) passes through the at least one via hole (items 1g, 1m), and the packaging layers (item 4 on bottom and top) on the two sides of the substrate (items 1, 1c, 13) are connected with each other through the at least one via hole (items 1g, 1m), but does not specifically disclose the packaging layers are made of a thermoplastic material.
	Theuss (Fig. 6 and associated text) discloses the packaging layers (items 1, 13) are made of a thermoplastic material (paragraph 23).
	Therefore it would have be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Suzuki as evidenced/taught by Theuss for the purpose of an insulative housing/package (paragraph 23), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

	In regards to claims 17 and 21, Suzuki (Figs. 1, 11-16,  and associated text) discloses wherein an entirety constituted by the substrate (items 1c, 13), the at least one circuit pattern (items 1h, 1f, 1d, 1b or 1h), the at least one electronic part (item 2), and the packaging layers (item 4 on top and bottom) is flexible and bendable.

Claim(s) 2, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Suzuki) (CN 1820360 A1) as evidenced by or in view of Theuss (US 2011/0241197 A1 now US 8,350,381 B2) as applied to claims 1, 6, 7, 10-12, 17 and 21 above, and further in view of Agarwal et al. (Agarwal) (US 2019/0326257 A1).
In regards to claim 2, Suzuki as evidenced/modified by Theuss does not specifically disclose wherein after the at least one electronic part is mounted on the substrate, thickness of the at least one electronic part is reduced, and then the packaging layers are fabricated.
Agarwal (Figs. 4-6 and associated text) discloses wherein after the at least one electronic part (items 45, 50, 165, 170) is mounted on the substrate (items 160, 30 or 30 plus 160), thickness of the at least one electronic part (items 45, 50, 165, 170) is reduced (paragraph 37), and then the packaging layers (item 185, encapsulant layer) are fabricated.
Therefore it would have be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Suzuki as evidenced/modified by Theuss with the teachings of Agarwal for the purpose of reducing the height/size.
	In regards to claim 18, Suzuki (Figs. 1, 11-16,  and associated text) discloses wherein an entirety constituted by the substrate (items 1c, 13), the at least one circuit pattern (items 1h, 1f, 1d, 1b or 1h), the at least one electronic part (item 2), and the packaging layers (item 4 on top and bottom) is flexible and bendable.
	In regards to claim 19, Suzuki as modified by Theuss and Agarwal does not specifically disclose wherein the thermoplastic material is LCP.
	It would have been obvious to modify the invention to include LCP as the thermoplastic material for the purpose of protection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Suzuki) (CN 1820360 A1) as evidenced by or in view of Theuss (US 2011/0241197 A1 now US 8,350,381 B2) as applied to claims 1, 6, 7, 10-12, 17 and 21 above, and further in view of OYABU (WO 2014010106 A1).
	In regard to claim 8, Suzuki as modified by Theuss does not specifically disclose wherein a pressure P is applied to unmolded thermoplastic material in the mold, wherein 1.1 atmospheres≤P≤10 atmospheres.
	OYABU (Hot press process, Example 1, Fig. 3 and associated text) discloses wherein a pressure P is applied to unmolded thermoplastic material in the mold, wherein 1.1 atmospheres≤P≤10 atmospheres (0..25 to 0.75 MPa, 0.49 MPa in Example 1, which equivalent to 2.46 to 7.40 atmospheres, 4.835 atmospheres).
Therefore it would have be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Suzuki as evidenced/modified by Theuss with the teachings of OYABU for the purpose of producing a carbon fiber reinforced material and protection.

Claim(s) 3, 5, 13, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Suzuki) (CN 1820360 A1) as evidenced by or in view of Theuss (US 2011/0241197 A1 now US 8,350,381 B2) as applied to claims 1, 6, 7, 10-12, 17 and 21 above, and further in view of Tsai et al. (Tsai) (9,331,030 B1).
In regards to claim 3,  Suzuki as modified by Theuss does not specifically disclose wherein at least one external connection hole is formed in the packaging layers, the at least one external connection hole is butted to a corresponding circuit pattern, or the at least one external connection hole is butted to a corresponding electronic part, and the at least one external connection hole is provided with an opening on a surface of a corresponding packaging layer.
Tsai (Figs. 2-10 and associated text) discloses wherein at least one external connection hole (items 190, 240, 250, 260, 290) is formed in the packaging layers (items 230, 170, 177, 200) the at least one external connection hole (items 190, 240, 250, 260, 290) is butted to a corresponding circuit pattern (items 110a, 220), or the at least one external connection hole (item 240) is butted to a corresponding electronic part (item 160), and the at least one external connection hole (item 240) is provided with an opening on a surface of a corresponding packaging layer (item 230).
Therefore it would have be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Suzuki as evidenced/modified by Theuss with the teachings of Tsai for the purpose of a future electrical connection.  Examiner notes all layers can be considered package layers in general.  Examiner notes that Suzuki as modified by Theuss has already remedied the Applicant’s limitations in regards to the package layers.
In regards to claims 5 and 15,  Suzuki as modified by Theuss does not specifically disclose wherein at least one interconnection hole is formed/provided in the substrate and the packaging layers, wherein the at least one interconnection hole is provided with an opening on a surface of a corresponding packaging layer, the at least one interconnection hole enables a chip to be butted to a corresponding circuit pattern, an interconnection layer is fabricated in the at least one interconnection hole through the opening of the at least one interconnection hole, and the chip is electrically connected to the corresponding circuit pattern through the interconnection layer.
Tsai (Figs. 2-10 and associated text) discloses wherein at least one interconnection hole (items 240, 250, 250’, Figs. 9, 10) is formed/provided in the substrate (item 230 in the middle) and the packaging layers (item 230 on top), wherein the at least one interconnection hole (item 240) is provided with an opening on a surface of a corresponding packaging layer (item 230 on top), the at least one interconnection hole (items 240, 250, Fig. 9) enables a chip (item 160) to be butted to a corresponding circuit pattern (items 110a, 220), an interconnection layer (items 242, 252, 252’) is fabricated in the at least one interconnection hole (items 240, 250, 250’, Figs. 9, 10) through the opening of the at least one interconnection hole (items 240, 250, 250’, Figs. 9, 10), and the chip (item 160) is electrically connected to the corresponding circuit pattern (items 110a, 220) through the interconnection layer (items 242, 252, 252’).
Therefore it would have be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Suzuki as evidenced/modified by Theuss with the teachings of Tsai for the purpose of an electrical connection.  
	In regards to claim 13,  Suzuki as modified by Theuss does not specifically disclose wherein the at least one packaging layer is provided with at least one external connection hole, wherein the at least one external connection hole is butted to a corresponding circuit pattern or a corresponding electronic part, and the at least one external connection hole is provided with an opening in a surface of a corresponding packaging layer.
Tsai (Figs. 2-10 and associated text) discloses wherein the packaging layer is provided with at least one external connection hole (items 190, 240, 250, 260, 290), wherein the at least one external connection hole (items 190, 240, 250, 260, 290) is butted to a corresponding circuit pattern (items 110a, 220) or a corresponding electronic part (item 160), and the at least one external connection hole (item 240) is provided with an opening on a surface of a corresponding packaging layer (item 230).
Therefore it would have be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Suzuki as evidenced/modified by Theuss with the teachings of Tsai for the purpose of a future electrical connection.
	In regards to claims 16 and 20,  Suzuki as modified by Theuss does not specifically disclose wherein at least one external connection hole is formed in the at least one packaging layer, wherein the at least one external connection hole is butted to a corresponding circuit pattern, or the at least one external connection hole is butted to a corresponding electronic part, and the at least one external connection hole is provided with an opening on a surface of a corresponding packaging layer.
	Tsai (Figs. 2-10 and associated text) discloses wherein at least one external connection hole (items 190, 240, 250, 260, 290) is formed in the at least one packaging layer (items 230, 170, 177, 200), wherein the at least one external connection hole (items 190, 240, 250, 260, 290) is butted to a corresponding circuit pattern (items 110a, 220), or the at least one external connection hole (items 190, 240, 250, 260, 290) is butted to a corresponding electronic part (item 160), and the at least one external connection hole (items 190, 240, 250, 260, 290) is provided with an opening on a surface of a corresponding packaging layer (items 230, 170, 177, 200).
Therefore it would have be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Suzuki as evidenced/modified by Theuss with the teachings of Tsai for the purpose of a future electrical connection.  Examiner notes all layers can be considered package layers in general.  Examiner notes that Suzuki as modified by Theuss has already remedied the Applicant’s limitations in regards to the package layers.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Suzuki) (CN 1820360 A1) as evidenced by or in view of Theuss (US 2011/0241197 A1 now US 8,350,381 B2) in view of Tsai et al. (Tsai) (9,331,030 B1) as applied to claims 3, 5, 13, 15, 16 and 20 above, and further in view of Jha et al. (Jah) (10,121,722 B1).
	In regards to claim 4, Suzuki as modified by Theuss and Tsai (Figs. 9, 10 and associated text) discloses wherein an outer pin (item 192) is fabricated in the at least one external connection hole (item 190) through the opening of the at least one external connection hole (item 190), and the outer pin (item 192) is electrically connected to the corresponding circuit pattern (item 110a), or the outer pin (item 192) is electrically connected to the corresponding electronic part (item 160), but does not specifically disclose wherein the outer pin is BGA or LGA.
	In regards to claim 14, Suzuki as modified by Theuss and Tsai (Figs. 9, 10 and associated text) discloses wherein the at least one external connection hole (item 190) is provided therein with an outer pin (item 192), wherein the outer pin (item 192) is electrically connected to the corresponding circuit pattern (item 110a), or the outer pin (item 192) is electrically connected to the corresponding electronic part (item 160), but does not specifically disclose wherein the outer pin is BGA or LGA.
	Jha (col. 7, lines 27-33, Fig. 3 and associated text) discloses BGA or LGA.
	Therefore it would have be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Suzuki as evidenced/modified by Theuss and Tasi with the teachings of Jha for the purpose of a connectivity packaging.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 16, 2022